
	
		II
		111th CONGRESS
		1st Session
		S. 857
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Schumer (for
			 himself, Mr. Dodd,
			 Mrs. Gillibrand,
			 Ms. Landrieu, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  $1,000 refundable credit for individuals who are bona fide volunteer members of
		  volunteer firefighting and emergency medical service
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Emergency Responders
			 Volunteer Efforts Act of 2009 or the SERVE Act of 2009.
		2.Refundable
			 credit for bona fide volunteer members of volunteer firefighting and emergency
			 medical service organizations
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
				
					36A.Bona fide
				volunteer members of volunteer firefighting and emergency medical service
				organizations
						(a)In
				generalIn the case of an individual who at any time during the
				taxable year is a bona fide volunteer member of a qualified volunteer fire
				department, there shall be allowed as a credit against the tax imposed by this
				subtitle the amount of $1,000.
						(b)DefinitionsFor
				purposes of this section—
							(1)Bona fide
				volunteer member of a qualified volunteer fire department
								(A)In
				generalAn individual shall be treated as a bona fide volunteer
				of a qualified volunteer fire department for purposes of this section
				if—
									(i)such individual
				was a member of a qualified volunteer fire department for not less than 6
				months during the taxable year,
									(ii)such individual
				met all applicable training and certification requirements of the qualified
				volunteer fire department during all periods in which such individual was a
				member of the such department,
									(iii)the only
				compensation received by such individual for performing qualified services is
				in the form of—
										(I)reimbursement for
				(or a reasonable allowance for) reasonable expenses incurred in the performance
				of such services, or
										(II)reasonable
				benefits (including length of service awards), and nominal fees for such
				services, customarily paid by eligible employers in connection with the
				performance of such services by volunteers, and
										(iv)the aggregate
				amount of such compensation for the taxable year for providing qualified
				services does not exceed an amount equal to the annual limitation.
									(B)Annual
				limitationFor purposes of subparagraph (A), the annual
				limitation is an amount equal to the product of—
									(i)the minimum wage
				in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938
				(29 U.S.C.
				206(a)(1)) on the first day of the calendar year beginning in
				the taxable year, multiplied by
									(ii)2,080
				hours.
									(2)Qualified
				servicesFor purposes of this paragraph, the term qualified
				services means fire fighting and prevention services, emergency medical
				services, and ambulance services.
							(3)Qualified
				volunteer fire departmentThe term qualified volunteer fire
				department has the meaning given such term by section
				150(e).
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36A, after 36,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new item:
					
						
							Sec. 36A. Bona fide volunteer members of
				volunteer firefighting and emergency medical service
				organizations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
